IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0383
                               Filed May 11, 2016


IN THE INTEREST OF N.D.,
Minor child,

F.D., Mother,
Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Buena Vista County, Mary L.

Timko, Associate Juvenile Judge.



      A mother appeals from the juvenile court order terminating her parental

rights. AFFIRMED.



      Lisa K. Mazurek of Miller, Miller, Miller, P.C., Cherokee, for appellant

mother.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

      Andrew J. Smith of Mack, Hansen, Gadd, Armstrong & Brown, P.C.,

Storm Lake, for minor child.



      Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                              2


POTTERFIELD, Presiding Judge.

         The mother appeals from the order terminating her parental rights to her

child, born in May 2013.1         The juvenile court terminated her parental rights

pursuant to Iowa Code section 232.116(1)(d), (g), (h), and (l) (2015). The mother

maintains the State failed to prove any of the statutory grounds by clear and

convincing evidence. She does not claim termination was not in the child’s best

interests, nor does she claim that a permissive factor weighs against termination.

         We review the termination of parental rights de novo. In re D.W., 791

N.W.2d 703, 706 (Iowa 2010). On appeal, we may affirm the juvenile court’s

termination order on any ground that we find supported by clear and convincing

evidence. Id.

         The mother has been involved with the Iowa Department of Human

Services since she was adjudicated a child in need of assistance at age thirteen.

In the ten years since, the mother has been in and out of substance abuse

treatment, with her longest period of sobriety lasting approximately one year.

Although the mother has suffered significant trauma in her past, she has only

recently started dealing with the resulting issues and considering how they relate

to her drug abuse.         The mother admits she was not fully engaged in drug

treatment or therapy during any of her previous “episodes”—of which there are

many. She contends that this time is different. However, the mother’s testimony

demonstrates she has not yet appreciated the danger of the situations she put

her child in, including caring for him while she was high on methamphetamine



1
    The parental rights of the father were also terminated. He does not appeal.
                                        3


and leaving him with other known drug users while she engaged in high-risk

sexual encounters for money and drugs.

      Upon our de novo review of the record, there is substantial evidence to

support the juvenile court’s comprehensive and detailed order terminating the

mother’s parental rights pursuant to Iowa Code section 232.116(1)(h). According

to the mother’s testimony, she had been sober approximately six months at the

time of the termination hearing.2      However, the mother has a history of

succeeding—or at least giving the appearance of succeeding—while residing in a

structured facility and then relapsing within a short time of being discharged. The

mother has not been able to establish that she can succeed outside of a

structured environment, and N.D. needs permanency now. See In re A.M., 843

N.W.2d 100, 113 (Iowa 2014) (citing In re J.E., 723 N.W.2d 793, 802 (Iowa 2006)

(Cady, J., concurring specially) (noting the “defining elements in a child's best

interest” are the child's safety and the “need for a permanent home”)).

      Because there is clear and convincing evidence to support termination of

the mother’s parental rights pursuant to Iowa Code section 232.116(1)(h), we

affirm the juvenile court order terminating the mother’s parental rights without

further opinion. See Iowa Ct. R. 21.26(1)(e).

      AFFIRMED.




2
  The termination hearing took place over three separate dates, on October 6, 2015;
October 29, 2015; and January 21, 2016. At the final day of the hearing, the mother
testified she was approximately 193 days sober.